EXHIBIT 10.1 FAHNESTOCK VINER HOLDINGS INC. FORM 8-K DATED JANUARY 17, 2003
CREDIT AGREEMENT

CREDIT AGREEMENT

dated as of

January 2, 2003

between

Fahnestock Viner Holdings Inc.

as Borrower

and

Canadian Imperial Bank of Commerce

as Lender

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of January 2, 2003 and is entered into between
Fahnestock Viner Holdings Inc., as Borrower, and Canadian Imperial Bank of
Commerce, as Lender.

The parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with, such Person.

"Asset Purchase Agreement" means the asset purchase agreement dated as of
December 9, 2002 by and among the Borrower, Viner International, the Lender and
CIBC World Markets Corp., as amended, supplemented or otherwise modified.

"Authorization" means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over such Person, whether or not having the force of Law.

"Borrower" means Fahnestock Viner Holdings Inc., a corporation incorporated
under the Business Corporations Act (Ontario), and its successors and permitted
assigns.

"Borrowing" means any availment of the Credit.

"Borrowing Request" means a request by the Borrower for a Borrowing pursuant to
Section 2.2 in the form of Exhibit A.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto, Ontario or New York, New York are authorized
or required by applicable law to remain closed.

"Canadian Dollars" and "Cdn.$" refer to lawful money of Canada.

"Canadian $ Equivalent" means, at the date of determination, the amount of
Canadian Dollars that the Lender could purchase, in accordance with its normal
practice, with a specified amount of U.S. Dollars based on the Bank of Canada
noon spot rate on such date.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"Change in Law" means (i) the adoption of any new Law after the date of this
Agreement, (ii) any change in any existing Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement, or (iii) compliance by the Lender or the Lender with any request,
guideline or directive (whether or not having the force of law, but in the case
of a request, guideline or directive not having the force of law, being a
request, guideline or directive with which persons customarily comply) of any
Governmental Authority made or issued after the date of this Agreement.

"Closing Date" means January 2, 2003 or as may otherwise be mutually agreed by
the parties hereto.

"Collateral" means the property described in and subject to the Liens,
privileges, priorities and security interests purported to be created by any
Security Document.

"Commitment" is defined in Section 2.1.

"Companies" means, collectively, the Borrower and each of Fahnestock Canada,
Viner International, Viner Finance and Fahnestock & Co.

"Credit" means the credit established pursuant to the Commitment of the Lender
created hereunder.

"Default" means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default.

"Disclosed Matters" means the actions, suits and proceedings disclosed in
Schedule A.

"Employee Notes" means the notes made by employees of Fahnestock & Co. in favour
of Fahnestock & Co. as contemplated by Section 2.1 and in form and substance
satisfactory to the Lender.

"Equity Securities" means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting and non-voting) of, such Person’s capital, whether
outstanding on the date hereof or issued after the date hereof, including any
interest in a partnership, limited partnership or other similar Person and any
beneficial interest in a trust, and any and all rights, warrants, options or
other rights exchangeable for or convertible into any of the foregoing.

"Event of Default" has the meaning specified in Section 7.1.

"Excess Net Capital" means, as at any date, the amount of Net Capital of
Fahnestock & Co. as at such date that is in excess of the minimum amount of Net
Capital that Fahnestock & Co. is required to have at such date under the Net
Capital Rule.

"Excluded Taxes" means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
income or franchise Taxes imposed on (or measured by) its taxable income or
capital Taxes imposed on (or measured by) its taxable capital, in each case by
Canada, or by the jurisdiction under the Laws of which such recipient is
organized or in which its principal office is located.

"Fahnestock Canada" means Fahnestock Canada Inc., a corporation incorporated
under the Business Corporations Act (Ontario), and its successors and permitted
assigns.

"Fahnestock & Co." means Fahnestock & Co. Inc., a corporation incorporated under
the laws of the State of New York.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"Financing Documents" means this Agreement, the Security Documents and the
Borrowing Requests, together with any other document, instrument or agreement
now or hereafter entered into in connection with this Agreement, as such
documents, instruments or agreements may be amended, modified or supplemented
from time to time.

"Fiscal Quarter" means any fiscal quarter of the Borrower.

"Fiscal Year" means any fiscal year of the Borrower.

"GAAP" means (i) in respect to the Borrower and Fahnestock Canada, generally
accepted accounting principles in Canada as in effect from time to time, and
(ii) in respect to any entity governed by the Laws of the United States of
America, generally accepted accounting principles in the United States of
America in effect from time to time.

"Governmental Authority" means the Government of Canada, the Government of the
United States of America, or any political subdivision of either of the above,
whether provincial, state, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank, fiscal or monetary
authority or other authority regulating financial institutions, and any other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
Bank Committee on Banking Regulation and Supervisory Practices of the Bank of
International Settlements.

"Guarantee" of or by any Person (in this definition, the "guarantor") means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (in this definition, the "primary credit party") in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital solvency, or any other balance sheet, income statement or other
financial statement condition or liquidity of the primary credit party so as to
enable the primary credit party to pay such Indebtedness or other obligation,
(d) as an account party in respect of any letter of credit or letter of
guarantee issued to support such Indebtedness or other obligation, (e) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, or (f) to purchase, sell or lease
(as lessor or lessee) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Indebtedness or to
assure the holder of such Indebtedness against loss. The amount of any Guarantee
in respect of Indebtedness shall be deemed to be an amount equal to the stated
or determinable amount of the related Indebtedness (unless the Guarantee is
limited by its terms to a lesser amount, in which case to the extent of such
amount) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith. The
amount of any other Guarantee shall be deemed to be zero unless and until the
amount thereof has been (or in accordance with GAAP should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto)) of the Borrower.

"Hedging Agreement" means any hedging contract, forward contract, swap
agreement, futures contract, option contract, cap or collar agreement with
respect to any such transaction (or any combination of the foregoing, or any
derivative thereof), designed to mitigate risks resulting from fluctuations in
interests rates, currency valuations or otherwise.

"Indebtedness" of any Person includes, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guarantee, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) the net amount
of obligations of such Person (determined on a marked-to-market basis) under
Hedging Agreements, and (l) all obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value (other than for other Equity
Securities) any Equity Securities of such Person valued, in the case of
redeemable Equity Securities, at the greater of voluntary or involuntary
liquidation preference, plus accrued and unpaid dividends. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general or limited partner) to the extent
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.

"Indemnified Taxes" means all Taxes other than Excluded Taxes.

"Indemnitee" has the meaning specified in Section 8.3(b).

"Interest Payment Date" means the first Business Day of each month and the
Maturity Date.

"Laws" means all federal, provincial, municipal, foreign and international
statutes, acts, codes, ordinances, decrees, treaties, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards or
any provisions of the foregoing, including general principles of common and
civil law and equity, and all policies, practices and guidelines of any
Governmental Authority binding on or affecting the Person referred to in the
context in which such word is used (including, in the case of tax matters, any
accepted practice or application or official interpretation of any relevant
taxation authority); and "Law" means any one or more of the foregoing.

"Lender" means Canadian Imperial Bank of Commerce, a bank chartered under the
Bank Act (Canada), and its successors and permitted assigns.

"Liabilities to Equity Ratio" means, with respect to any Person as at any date,
the ratio of the following:

(a) all liabilities of such Person and its consolidated subsidiaries, except for
Fahnestock & Co. for which liabilities means unsecured liabilities, at such date
that should be classified as liabilities on a balance sheet prepared in
accordance with GAAP, including (without limitation) all indebtedness and all
reserves and all deferred taxes and other deferred items (determined on a
consolidated basis without duplication in accordance with GAAP), to

(b) the amount of paid-up capital of such Person at such date, plus the amount
of such Person’s surplus and retained earnings (howsoever described) at such
date (or, in the case of a surplus or retained earnings deficit, minus the
amount of such deficit), all determined in accordance with GAAP on a
consolidated basis.

"Lien" means, (a) with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security interest, royalty interest,
adverse claim, defect of title or right of set off in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease, title retention agreement or consignment agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to any asset, (c) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities,
(d) any netting arrangement, defeasance arrangement or reciprocal fee
arrangement, and (e) any other arrangement having the effect of providing
security.

"Loan" means any loan made by the Lender to the Borrower pursuant to this
Agreement.

"Material Adverse Change" means any event, development or circumstance that has
had or could in the opinion of the Lender have a Material Adverse Effect.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of any of the Financing Documents or the rights and remedies of
the Lender thereunder, or (c) the amount which the Lender would be likely to
receive (after giving effect to delays in payment and costs of enforcement) upon
the liquidation of the Collateral.

"Maturity Date" means the fifth anniversary of the Closing Date.

"Net Capital" means "net capital" as that term is defined in the Net Capital
Rule.

"Net Capital Rule" means Rule 15c3-1 promulgated under the Securities Exchange
Act of 1934, as such rule may be in effect from time to time, including any
successor rule under said Act relating to net capital requirements of registered
broker-dealers.

"Permitted Distributions" means (i) dividends paid to holders of Equity
Securities of the Borrower in the ordinary course and consistent with past
practice, and (ii) payments made pursuant to a normal course issuer bid by the
Borrower, and permitted by Toronto Stock Exchange rules governing such
purchases: provided that, at all times, the amount of paid-up capital of the
Borrower plus the amount of the Borrower’s surplus and retained earnings (or in
the case of a surplus or retained earnings deficit, minus the amount of such
deficit) all determined in accordance with GAAP on a consolidated basis, is not
less than U.S.$200,000,000.

"Permitted Liens" means, with respect to any Person, the following:

(a) Liens for taxes, assessments or governmental charges or levies which are not
due or delinquent or, if so, the validity of which is being contested at the
time by the Borrower diligently and in good faith by proper legal proceedings
(and written notice thereof has been given to the Lender) if either (i) adequate
provision has been made for the payment of the obligations secured or intended
to be secured by the applicable Liens or (ii) the applicable Liens are not in
the aggregate materially prejudicial to the value of the assets of the Borrower;

(b) undetermined or inchoate Liens, rights of distress and charges incidental to
current operations which have not at such time been filed or exercised and of
which the Lender has not been given notice, or which relate to obligations not
due or payable;

(c) Liens disclosed to the Lender in Schedule C;

(d) other Liens and minor irregularities in title which do not materially
interfere with the occupation, use and enjoyment by the Companies of any of
their respective properties in the normal course of business as presently
conducted or materially impair the value thereof of such business;

(e) Liens consented to in writing by the Lender; and

(f) Liens created by the Security Documents.

"Person" includes any natural person, corporation, company, limited liability
company, trust, joint venture, association, incorporated organization,
partnership, Governmental Authority or other entity.

"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

"Responsible Officer" means, with respect to any corporation, the chairman, the
president, any vice president, the chief executive officer or the chief
operating officer, and, in respect of financial or accounting matters, any
Financial Officer of such corporation; unless otherwise specified, all
references herein to a Responsible Officer mean a Responsible Officer of the
Borrower.

"Restricted Payment" shall mean, with respect to any Person, any payment by such
Person (i) of any dividends on any of its Equity Securities, (ii) on account of,
or for the purpose of setting apart any property for a sinking or other
analogous fund for, the purchase, redemption, retirement or other acquisition of
any of its Equity Securities or any warrants, options or rights to acquire any
such shares, or the making by such Person of any other distribution in respect
of any of its Equity Securities, (iii) of any principal of or of any amount in
respect of a sinking or analogous fund or defeasance fund for any Indebtedness
of such Person to a shareholder of such Person or to an Affiliate of a
shareholder of such Person, and (iv) pursuant to a normal course issuer bid.

"Security Documents" means the agreements or instruments described or referred
to in Section 4.1(g), and any and all other agreements or instruments now or
hereafter executed and delivered by the Borrower, any Subsidiary or any other
Person as security for the payment or performance of the obligations of the
Borrower hereunder, as any of the foregoing may have been, or may hereafter be,
amended, modified or supplemented.

"subsidiary" means, with respect to any Person (the "Parent") at any date, any
corporation, limited liability company, partnership, limited partnership,
association or other entity the accounts of which would be consolidated with
those of the Parent in the Parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership, limited
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the Parent or one or
more subsidiaries of the Parent or by the Parent and one or more subsidiaries of
the Parent.

"Subsidiary" means any subsidiary of the Borrower.

"Taxes" means all taxes, charges, fees, levies, imposts and other assessments,
including all income, sales, use, goods and services, value added, capital,
capital gains, alternative, net worth, transfer, profits, withholding, payroll,
employer health, excise, real property and personal property taxes, and any
other taxes, customs duties, fees, assessments, or similar charges in the nature
of a tax, including pension plan contributions, unemployment insurance payments
and workers’ compensation premiums, together with any instalments with respect
thereto, and any interest, fines and penalties with respect thereto, imposed by
any Governmental Authority (including federal, state, provincial, municipal and
foreign Governmental Authorities), and whether disputed or not.

"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and the
use of the proceeds thereof.

"U.S. Base Rate" means, on any day, the annual rate of interest equal to the
greater of (i) the annual rate of interest announced by the Lender and in effect
as its base rate at its principal office in Toronto, Ontario on such day for
determining interest rates on U.S. Dollar-denominated commercial loans made in
Canada, and (ii) the Federal Funds Effective Rate plus 0.50%.

"U.S. Base Rate Loan" means a Loan denominated in U.S. Dollars which bears
interest at a rate based upon the U.S. Base Rate.

"U.S. Dollars" and "U.S.$" refer to lawful money of the United States of
America.

"U.S.$ Equivalent" means, at the date of determination, the amount of U.S.
Dollars that the Lender could purchase, in accordance with its normal practice,
with a specified amount of Canadian Dollars based on the Bank of Canada noon
spot rate on such date.

"Viner Finance" means Viner Finance Inc., a corporation incorporated under the
laws of the State of Delaware, and its successor and permitted assigns.

"Viner International" means E.A. Viner International Co., a corporation
incorporated under the laws of the State of Delaware, and its successor and
permitted assigns.

"wholly-owned subsidiary" of a Person means any subsidiary of such Person of
which securities or other ownership interests representing 100% of the equity
and 100% of the ordinary voting power are, at the time any determination is
being made, owned, controlled or held by such Person or one or more subsidiaries
of such Person or by such Person and one or more subsidiaries of such Person.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". The word "or"
is disjunctive; the word "and" is conjunctive. The word "shall" is mandatory;
the word "may" is permissive. The words "to the knowledge of" means, when
modifying a representation, warranty or other statement of any Person, that the
fact or situation described therein is known by the Person (or, in the case or a
Person other than a natural Person, known by the Responsible Officer of that
Person) making the representation, warranty or other statement, or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standard of what a reasonable Person in similar circumstances would have
done) would have been known by the Person (or, in the case of a Person other
than a natural Person, would have been known by such Responsible Officer of that
Person). Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any statute or any section thereof shall, unless
otherwise expressly stated, be deemed to be a reference to such statute or
section as amended, restated or re-enacted from time to time, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (d) the words "herein", "hereof" and "hereunder", and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(f) the words "asset" and "property" shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time. All calculations for the purposes of
determining compliance with the financial ratios and financial covenants
contained herein shall be made on a basis consistent with GAAP in existence as
at the date of this Agreement and used in the preparation of the financial
statements of the Borrower referred to in Section 5.1(a). In the event of a
change in GAAP, the Borrower and the Lender shall negotiate in good faith to
revise (if appropriate) such ratios and covenants to reflect GAAP as then in
effect. In the event that such negotiation is successful, all calculations
thereafter made for the purpose of determining compliance with the financial
ratios and financial covenants contained herein shall be made on a basis
consistent with GAAP in existence as at the date of such revision. Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed in this Agreement and rounding the result up or
down to the nearest number (with a round-up if there is no nearest number) to
the number of places by which such ratio is expressed in this Agreement.

1.4 Time. All time references herein shall, unless otherwise specified, be
references to local time in Toronto, Canada. Time is of the essence of this
Agreement and the other Financing Documents.

1.5 This Agreement to Govern. In the event of any conflict or inconsistency
between the terms of this Agreement and the terms of any other Financing
Documents, the provisions of this Agreement shall govern to the extent necessary
to remove the conflict or resolve the inconsistency.

ARTICLE 2
THE CREDIT

2.1 Commitment. Subject to the terms and conditions set forth herein, the Lender
commits to make U.S. Base Rate Loans to the Borrower in one or two drawdowns
during the period commencing on the Closing Date and ending on July 31, 2003, or
as otherwise mutually agreed by the parties hereto (the "Commitment"), in an
aggregate principal amount of the lesser of (i) U.S.$50,000,000, and (ii) the
aggregate amount of new employee loans made to employees of Fahnestock & Co. and
evidenced by Employee Notes.

2.2 Requests for Borrowings. To request a Borrowing, the Borrower shall notify
the Lender of such request by telephone or by written Borrowing Request, not
later than 11:00 a.m., Toronto time, one Business Day before the date of the
proposed Borrowing. Each such telephone borrowing request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Lender of a
written Borrowing Request signed by the Borrower by 12:00 noon on the date of
such telephone borrowing request. The Lender is entitled to rely upon and act
upon any telephone borrowing request or written Borrowing Request given or
purportedly given by the Borrower, and the Borrower hereby waives the right to
dispute the authenticity and validity of any such transaction once the Lender
has advanced funds based on such telephone borrowing request or written
Borrowing Request. Each such telephone borrowing request and written Borrowing
Request shall specify the following information:

> > > > > > (i) the aggregate amount of the requested Borrowing;
> > > > > > 
> > > > > > (ii) the date of such Borrowing, which shall be a Business Day; and
> > > > > > 
> > > > > > (iii) the location and number of the Borrower’s account to which
> > > > > > funds are to be disbursed.

2.3 Funding of Borrowings. The Lender shall make each Loan to be made to the
Borrower by crediting, by 12:00 noon, Toronto time, the funds applicable to each
Borrowing Request, to an account of the Borrower maintained with the Lender in
Toronto and designated by the Borrower in such Borrowing Request.

2.4 Interest.

(a) The Loans comprising each Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 days or 366 days,
as the case may be) at a rate per annum equal to the U.S. Base Rate plus 2% per
annum. Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% plus the rate otherwise applicable to such Loan.

(b) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date and, in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.

(c) All interest hereunder shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
U.S. Base Rate shall be determined by the Lender, and such determination shall
be conclusive absent manifest error.

(d) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a year of less than 365 days, or 366 days,
as applicable, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
the number of days on which the rate is calculated. The rates of interest under
this Agreement are nominal rates, and not effective rates or yields. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement.

(e) If any provision of this Agreement would oblige the Borrower to make any
payment of interest or other amount payable to the Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of "interest" at a "criminal rate" (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by that
Lender of "interest" at a "criminal rate", such adjustment to be effected, to
the extent necessary (but only to the extent necessary), by reducing any fees,
commissions, premiums and other amounts required to be paid to the Lender which
would constitute interest for purposes of Section 347 of the Criminal Code
(Canada).

(f) If any payment of interest is required to be made on a day which is not a
Business Day, such payment shall be payable on the immediately preceding
Business Day.

2.5 Intentionally Deleted.

2.6 Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Lender the then
unpaid principal amount of each Loan on the Maturity Date together with all
accrued interest, all fees and other amounts outstanding hereunder.

(b) The aggregate outstanding principal amount of the Loans shall be repaid (i)
from the Closing Date until the second drawdown, in monthly instalments equal to
one sixtieth of the amount of the first drawdown, payable on each Interest
Payment Date commencing on February 1, 2003, and (ii) from the date of the
second drawdown until the Maturity Date, in equal monthly instalments payable on
each Interest Payment Date, equal to the total principal amount outstanding
following the second drawdown, divided by the number of Interest Payment Dates
remaining up to, and including, the Maturity Date.

(c) If any payment of principal is required to be made on a day which is not a
Business Day, such payment shall be payable on the immediately preceding
Business Day.

2.7 Evidence of Debt.

(a) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender hereunder, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.

(b) The entries made in the accounts maintained pursuant to Section 2.7(a) shall
be conclusive evidence (absent manifest error) of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

2.8 Prepayments.

(a) Mandatory Prepayments. If the aggregate amount of payments and forgiveness
of Employee Notes for any month is in excess of the instalment payment due in
such month, the Borrower shall immediately pay to the Lender the amount of such
excess to be applied as a prepayment of the Loans outstanding to instalment
payments required by Section 2.6(b) in inverse order of maturity.

(b) Voluntary Prepayments. The Borrower may, at its option, at any time and from
time to time, prepay the Loans, in whole or in part, without notice to the
Lender with such prepayment to be applied to instalment payments required by
Section 2.6(b) in inverse order of maturity.

2.9 Increased Costs; Illegality.

(a) If any Change in Law shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, the Lender and the result of any of the
foregoing shall be to increase the cost to the Lender of making or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to the Lender of issuing or maintaining any Loan or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional
costs incurred or reduction suffered.

(b) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender as specified in Section 2.9(a), together with a brief
description of the Change of Law, shall be delivered to the Borrower, and shall
be conclusive absent manifest error. The Borrower shall pay the Lender the
amount shown as due on any such certificate within ten days after receipt
thereof.

(c) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section 2.9 shall not constitute a waiver of the Lender’s right to
demand such compensation.

2.10 Break Funding Payments. In the event of the failure by the Borrower to
borrow or prepay any Loan on the date specified in any notice delivered by the
Borrower pursuant hereto, the Borrower shall compensate the Lender for the loss,
cost and expense attributable to such event. A certificate of the Lender setting
forth any amount or amounts that the Lender is entitled to receive pursuant to
this Section 2.10 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay the Lender the amount shown as due
on any such certificate within ten days after receipt thereof.

2.11 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.11), the
Lender receives an amount equal to the sum it would have received had no such
deduction been made, (ii) the Borrower shall make such deduction, and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.

(b) In addition to the payments by the Borrower required by Section 2.11(a), the
Borrower shall pay any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement to the relevant Governmental Authority
in accordance with applicable Law.

(c) The Borrower shall indemnify the Lender, within ten days after written
demand therefor, for the full amount of any Indemnified Taxes paid by the
Lender, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.11) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Lender shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

2.12 Currency Indemnity. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Agreement or any other Financing
Document, it becomes necessary to convert into the currency of such jurisdiction
(the "Judgment Currency") any amount due under this Agreement or under any other
Financing Document in any currency other than the Judgment Currency (the
"Currency Due"), then conversion shall be made at the rate of exchange
prevailing on the Business Day before the day on which judgment is given. For
this purpose "rate of exchange" means the rate at which the Lender is able, on
the relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practice at its head office in Toronto, Ontario. In
the event that there is a change in the rate of exchange prevailing between the
Business Day before the day on which the judgment is given and the date of
receipt by the Lender of the amount due, the Borrower will, on the date of
receipt by the Lender, pay such additional amounts, if any, or be entitled to
receive reimbursement of such amount, if any, as may be necessary to ensure that
the amount received by the Lender on such date is the amount in the Judgment
Currency which when converted at the rate of exchange prevailing on the date of
receipt by the Lender is the amount then due under this Agreement or such other
Financing Document in the Currency Due. If the amount of the Currency Due which
the Lender is so able to purchase is less than the amount of the Currency Due
originally due to it, the Borrower shall indemnify and save the Lender harmless
from and against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Financing Documents, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by the Lender from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Agreement or any other
Financing Document or under any judgment or order.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

3.1 Organization; Powers. Each of the Borrower and its Subsidiaries is duly
organized and validly existing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now and formerly conducted and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

3.2 Authorization; Enforceability. The Transactions are within the Companies’
corporate powers and have been duly authorized by all necessary corporate and,
if required, shareholder action. This Agreement and the other Financing
Documents have been duly executed and delivered by the Companies (as applicable)
and constitute legal, valid and binding obligations of the Companies (as
applicable), enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganisation, moratorium or other Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

3.3 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except as disclosed in Schedule B, (b) will not
violate any applicable Law or the charter, by-laws or other organizational
documents of the Companies or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Companies or their respective assets, or give rise
to a right thereunder to require any payment to be made by the Companies, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Companies, except for any Lien arising in favour of the Lender under the
Financing Documents.

3.4 Financial Condition; No Material Adverse Effect.

(a) The Borrower has furnished to the Lender its consolidated balance sheets and
statements of income, retained earnings and changes in financial position (i) as
of and for the Fiscal Year ended December 31, 2001, reported on by its auditors,
and (ii) as of and for the Fiscal Quarter and the portion of the Fiscal Year
ended September 30, 2002, certified by a Responsible Officer. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) All information (including that disclosed in all financial statements)
pertaining to the Borrower and its consolidated Subsidiaries (the "Information")
that has been or will be made available to the Lender by the Borrower or any
representative of the Borrower, taken as a whole, is or will be, when furnished,
complete and correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made. The projections that have been or will be made available to the Lender
by the Borrower or any representative of the Borrower have been or will be
prepared in good faith based upon reasonable assumptions.

3.5 Litigation.

(a) Except as disclosed in Schedule A, there are no actions, suits or
proceedings (including any Tax-related matter) by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters), or (ii) that involve this Agreement, any other Financing Document, or
the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

3.6 Compliance with Laws and Agreements. Each of the Companies is in compliance
with all Laws applicable to it or its property and all indentures, agreements
and other instruments binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. None of the Companies has violated or
failed to obtain any Authorization necessary to the ownership of any of its
property or assets or the conduct of its business, which violation or failure
could reasonably be expected to have (in the event that such a violation or
failure were asserted by any Person through appropriate action) a Material
Adverse Effect.

3.7 Taxes. The Companies have timely filed or caused to be filed all Tax returns
and reports required to have been filed and have paid or caused to be paid, or
have adequately reserved for, all Taxes required to have been paid by them
(including all instalments with respect to the current period) and have made
adequate provision for Taxes for the current period except for Taxes that are
being contested in good faith by appropriate proceedings and for which the
applicable Company has set aside on its books adequate reserves.

3.8 Titles to Personal Property. The Companies, other than Fahnestock & Co.,
have title to their respective owned personal properties, and with respect to
leased personal properties, title to the leasehold estate with respect thereto,
pursuant to valid and enforceable leases, free and clear of all Liens except
Permitted Liens.

3.9 Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of the
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. All liabilities of the Borrower have been disclosed to the
Lender in writing.

3.10 Defaults. Neither the Borrower nor any Subsidiary is in default nor has any
event or circumstance occurred which, but for the passage of time or the giving
of notice, or both, would constitute a default (in any respect that would have a
Material Adverse Effect) under any loan or credit agreement, indenture,
mortgage, deed of trust, security agreement or other instrument or agreement
evidencing or pertaining to any Indebtedness of the Borrower or any Subsidiary,
or under any material agreement or instrument to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary is bound,
except as disclosed to the Lender in Schedule D. No Default has occurred and is
continuing.

3.11 Subsidiaries. As of the date hereof, Schedule E correctly sets forth the
(i) names, (ii) form of legal entity, (iii) the percentage ownership of each
entity in which the Borrower or any Subsidiary has an ownership interest, and
(iv) jurisdictions of organization of all Subsidiaries of the Borrower. Except
as described in Schedule E, as of the date hereof, the Borrower does not own any
Equity Securities or debt securities which are convertible into, or exchangeable
for, Equity Securities of any Person.

3.12 Insurance. All policies of fire, liability, workers’ compensation,
casualty, flood, business interruption and other forms of insurance owned or
held by the Borrower and each of the Subsidiaries provide adequate insurance
coverage in at least such amounts and against at least such risks (but including
in any event public liability) as are usually insured against in the same
general area by companies engaged in the same or a similar business for the
assets and operations of the Borrower and each Subsidiary. All such material
policies are in full force and effect, all premiums with respect thereto have
been paid in accordance with their respective terms, and no notice of
cancellation or termination has been received with respect to any such policy.

3.13 Solvency. Neither the Borrower nor any Subsidiary is an "insolvent person"
within the meaning of the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985,
c.B-3 or within the meaning of any corresponding legislation in the United
States of America.

3.14 Employee Matters. Each of the Borrower and its Subsidiaries has withheld
from each payment to each of their respective officers, directors and employees
the amount of all Taxes, including income tax, pension plan, unemployment
insurance and other payments and deductions required to be withheld therefrom,
and has paid the same to the proper taxation or other receiving authority in
accordance with applicable Law. None of the Borrower nor any Subsidiary is
subject to any claim by or liability to any of their respective officers,
directors or employees for salary (including vacation pay) or benefits which
would rank in whole or in part pari passu with or prior to the Liens created by
the Security Documents.

3.15 Fiscal Year. The Fiscal Year of the Borrower ends on December 31 of each
calendar year, and the Borrower’s Fiscal Quarters end on the last day of each of
March, June, September and December of each calendar year.

3.16 Intellectual Property Rights. The Borrower and each Subsidiary is the
registered and beneficial owner of, with good and marketable title, free of all
licenses, franchises and Liens to all patents, patent applications, trade marks,
trade mark applications, trade names, service marks, copyrights, industrial
designs, integrated circuit topographies, or other rights with respect to the
foregoing and other similar property, used in or necessary for the present and
planned future conduct of its business, without any conflict with the rights of
any other Person, other than as listed on Schedule F, or other than for such
conflicts as could not reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule F, no material claim has been asserted and is
pending by any Person with respect to the use by the Borrower or any Subsidiary
of any intellectual property or challenging or questioning the validity,
enforceability or effectiveness of any intellectual property necessary for the
conduct of the business of the Borrower or any Subsidiary. Except as disclosed
in Schedule F or except as could not reasonably be expected to have a Material
Adverse Effect, (i) the Borrower and each Subsidiary has the exclusive right to
use the intellectual property which the Borrower (or each Subsidiary) owns,
(ii) all applications and registrations for such intellectual property are
current, and (iii) to the knowledge of the Borrower, the conduct of the
Borrower’s and each Subsidiary’s business does not infringe the intellectual
property rights of any other Person.

3.17 Indebtedness. None of the Borrower, Viner International or Viner Finance
has any Indebtedness outstanding, other than Indebtedness in favour of the
Lender and its Affiliates, and other than Indebtedness amongst themselves.

ARTICLE 4
CONDITIONS

4.1 Closing Conditions. The obligations of the Lender to make Loans hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 8.2):

(a) Credit Agreement. The Lender (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of each
party hereto, or (ii) written evidence satisfactory to the Lender (which may
include facsimile transmission of a signed signature page of this Agreement)
that each such party has signed a counterpart of this Agreement.

(b) Legal Opinions. The Lender shall have received favourable written opinions
(addressed to the Lender and dated the Closing Date) of Borden Ladner Gervais
LLP and Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower,
covering such matters relating to the Borrower, this Agreement, the other
Financing Documents, or the Transactions as the Lender shall reasonably request
(together with copies of all factual certificates and legal opinions delivered
to such counsel in connection with such opinions upon which counsel has relied).

(c) Corporate Certificates. The Lender shall have received:

> > > > > > (i) certified copies of the resolutions of the Board of Directors of
> > > > > > the Borrower, and any Subsidiary which is a party to any Financing
> > > > > > Document, dated as of the Closing Date, and approving, as
> > > > > > appropriate, the Loans, this Agreement and the other Financing
> > > > > > Documents, and all other documents, if any, to which the Borrower or
> > > > > > such Subsidiary is a party and evidencing corporate authorization
> > > > > > with respect to such documents; and
> > > > > > 
> > > > > > (ii) a certificate of the Secretary or an Assistant Secretary of the
> > > > > > Borrower, and any Subsidiary which is a party to any Financing
> > > > > > Document, dated as of the Closing Date, and certifying (A) the name,
> > > > > > title and true signature of each officer of such Person authorized
> > > > > > to execute this Agreement and the other Financing Documents to which
> > > > > > it is a party, (B) the name, title and true signature of each
> > > > > > officer of such Person authorized to provide the certifications
> > > > > > required pursuant to this Agreement, and (C) that attached thereto
> > > > > > is a true and complete copy of the articles of incorporation and
> > > > > > bylaws of the Borrower, and any Subsidiary which is a party to any
> > > > > > Financing Document, as amended to date, and a recent certificate of
> > > > > > status, certificate of compliance, good standing certificate or
> > > > > > analogous certificate.

(d) Closing Conditions Certificate. The Lender shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the financial covenants set forth in
Section 5.12 and with the conditions set forth in Section 4.2(a) and (b).

(e) Fees. The Lender shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all legal fees and other out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Financing Document.

(f) Execution and Delivery of Documentation. The Borrower and any Subsidiary
which is a party to any Financing Document shall have duly authorized, executed
and delivered all documents required hereunder, all in form and substance
satisfactory to the Lender, acting reasonably, and all of the Security Documents
shall have been registered in all offices in which, in the opinion of the Lender
or its counsel, registration is necessary or of advantage to preserve the
priority of the Liens intended to be created thereby, and duplicate copies of
such Security Documents bearing or accompanied by appropriate endorsements or
certificates of registration shall have been delivered to the Lender. The Lender
shall have received and be satisfied with the results of all personal property,
pending litigation, judgment, bankruptcy, bulk sale, execution and other
searches conducted by the Lender and its counsel with respect to the Borrower
and any Subsidiary in all jurisdictions selected by the Lender and its counsel.

(g) Security Documents. The Lender shall have received:

> > > > > > (i) a guarantee executed by each of Viner International and Viner
> > > > > > Finance in favour of the Lender dated as of the Closing Date;
> > > > > > 
> > > > > > (ii) a securities pledge agreement executed by the Borrower, in
> > > > > > favour of the Lender dated as of the Closing Date, with respect to
> > > > > > all shares in the capital of Viner International, together with all
> > > > > > stock certificates, instruments and other documents required to be
> > > > > > delivered to the Lender pursuant to such securities pledge
> > > > > > agreement;
> > > > > > 
> > > > > > (iii) a securities pledge agreement executed by the Borrower, in
> > > > > > favour of the Lender dated as of the Closing Date, with respect to
> > > > > > all shares in the capital of Fahnestock Canada, together with all
> > > > > > stock certificates, instruments and other documents required to be
> > > > > > delivered to the Lender pursuant to such securities pledge
> > > > > > agreement;
> > > > > > 
> > > > > > (iv) a securities pledge agreement executed by Viner International,
> > > > > > in favour of the Lender dated as of the Closing Date, with respect
> > > > > > to all shares in the capital of Viner Finance, together with all
> > > > > > stock certificates, instruments and other documents required to be
> > > > > > delivered to the Lender pursuant to such securities pledge
> > > > > > agreement; and
> > > > > > 
> > > > > > (v) a securities pledge agreement executed by Viner Finance, in
> > > > > > favour of the Lender dated as of the Closing Date, with respect to
> > > > > > all shares in the capital of Fahnestock & Co., together with all
> > > > > > stock certificates, instruments and other documents required to be
> > > > > > delivered to the Lender pursuant to such securities pledge
> > > > > > agreement.
> > > > > > 
> > > > > > All of the above Security Documents shall be in form and substance
> > > > > > satisfactory to the Lender.

(h) Regulatory Approval; Consents; Waivers. The Lender shall be satisfied,
acting reasonably, that all material Authorizations required in connection with
the Transactions contemplated hereby have been obtained and are in full force
and effect (including all approvals listed in Schedule B), and that all consents
and waivers required to consummate the Transactions have been obtained.

(i) Delivery of Financial Statements. The Lender shall have received (i) the
audited consolidated balance sheets, statements of income and retained earnings
and statements of changes in financial position of the Borrower for the Fiscal
Year ended December 31, 2001, and (ii) corresponding unaudited financial
statements in respect of the Borrower and in respect of Fahnestock & Co. for the
9 month period ended September 30, 2002.

(j) Other Documentation. The Lender shall have received such other documents and
instruments as are customary for transactions of this type or as they may
reasonably request.

4.2 Each Credit Event. The obligation of the Lender to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of each such Borrowing
(except where such representation or warranty refers to a different date);

(b) at the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing; and

(c) the Lender shall have received a Borrowing Request in the manner and within
the time period required by Section 2.2.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the accuracy of the matters specified in
paragraphs (a) and (b) above.

ARTICLE 5
AFFIRMATIVE COVENANTS

From (and including) the Closing Date until the Commitment has expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full the Borrower covenants and agrees with
the Lender that:

5.1 Financial Statements and Other Information. The Borrower will furnish to the
Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, its audited consolidated balance sheet and related
statements of income, retained earnings and changes in financial position as of
the end of and for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers or other independent auditors of recognized national
standing (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower, its
unaudited consolidated balance sheet and related statements of income, retained
earnings and changes in financial position as of the end of and for such Fiscal
Quarter and the then elapsed portion of the Fiscal Year which includes such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by a Responsible Officer
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;

(c) as soon as available and in any event within 45 days after the end of each
month, a certificate of the Borrower, signed by a Responsible Officer, detailing
the status of Employee Notes, including the outstanding amount owed by each
employee, and the change in such outstanding amounts relative to the prior
month-end;

(d) concurrently with the financial statements required pursuant to Sections
5.1(a) and (b) above, a certificate of the Borrower with respect to the
Companies, substantially in the form of Exhibit B, signed by a Responsible
Officer (i) stating that a review of such financial statements during the period
covered thereby and of the activities of the Borrower and the other Companies
has been made under such Responsible Officer’s supervision with a view to
determining whether the Borrower and the other Companies have fulfilled all of
their obligations under this Agreement and the other Financing Documents,
(ii) stating that the Borrower and the other Companies have fulfilled their
obligations under this Agreement and the other Financing Documents and that all
representations made in this Agreement continue to be true and correct as if
made on the date of such certification (or specifying the nature of any change),
except where such representation or warranty refers to a different date, or, if
there shall be a Default or Event of Default, specifying the nature and status
thereof and the Borrower’s proposed response thereto, (iii) demonstrating in
reasonable detail compliance (including showing all material calculations) as at
the end of the most recently completed Fiscal Year or the most recently
completed Fiscal Quarter, with the financial covenants in Section 5.12, and
(iv) containing or accompanied by such financial or other details, information
and material as the Lender may reasonably request to evidence such compliance;

(e) concurrently with any delivery of financial statements under Section 5.l(a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether that firm obtained knowledge during the course of its
examination of such financial statements of any Default (which certificate may
be limited in form, scope and substance to the extent required by applicable
accounting rules or guidelines in effect from time to time);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower
with any securities commission, stock exchange or similar entity, and all
materials distributed out of the ordinary course by the Borrower to its
shareholders and which relate to matters in which the Lender can reasonably be
expected to have an interest, and copies, when filed, by Fahnestock & Co. of
Focus Reports filed with the U.S. Securities Exchange Commission;

(g) promptly after the Borrower learns of the receipt or occurrence of any of
the following, a certificate of the Borrower, signed by a Responsible Officer,
specifying (i) any official notice of any violation, possible violation,
non-compliance or possible non-compliance, or claim made by any Governmental
Authority pertaining to all or any part of the properties of the Borrower or any
of the Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, (ii) any event which constitutes a Default or Event of Default,
together with a detailed statement specifying the nature thereof and the steps
being taken to cure such Default or Event of Default, (iii) the receipt of any
notice from, or the taking of any other action by, the holder of any promissory
note, debenture or other evidence of Indebtedness of the Borrower or any of the
Subsidiaries in an amount in excess of U.S.$1,000,000 with respect to an actual
or alleged default, together with a detailed statement specifying the notice
given or other action taken by such holder and the nature of the claimed default
and what action the Borrower or the relevant Subsidiary is taking or proposes to
take with respect thereto, (iv) any default or non-compliance of any party to
any of the Financing Documents with any of the terms and conditions thereof or
any notice of termination or other proceedings or actions which could reasonably
be expected to adversely affect any of the Financing Documents, (v) the
creation, dissolution, merger or acquisition of any Subsidiary, and (vi) any
event, development or condition which may reasonably be expected to have a
Material Adverse Effect;

(h) promptly after the occurrence thereof, notice of the institution of or any
material adverse development in any action, suit or proceeding or any
governmental investigation or any arbitration before any court or arbitrator or
any Governmental Authority or official against the Borrower or any Subsidiary or
any material property of any thereof which could reasonably be expected to have
a Material Adverse Effect;

(i) upon request by the Lender, a summary of the insurance coverages of the
Borrower and the Subsidiaries, in form and substance reasonably satisfactory to
the Lender, and upon renewal of any insurance policy, a copy of an insurance
certificate summarizing the terms of such policy, and upon request by the
Lender, copies of the applicable policies;

(j) concurrently with any delivery of financial statements under Section 5.1(a)
or (b) above, a certificate of a Responsible Officer of the Borrower stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in this Section 5.1 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate; and

(k) such other reports and information which the Lender may reasonably request
from time to time.

5.2 Existence; Conduct of Business. The Borrower will, and will cause each of
the other Companies to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect their legal existence and, except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, obtain, preserve, renew and keep in full force and
effect any and all rights, licenses, permits, privileges and franchises material
to the conduct of their businesses.

5.3 Payment of Obligations. The Borrower will, and will cause each Subsidiary
to, pay its obligations, including Tax liabilities, that, if not paid, could
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

5.4 Maintenance of Properties. The Borrower will, and will cause each of the
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.5 Books and Records; Inspection Rights. The Borrower will, and will cause each
of the Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

5.6 Compliance with Laws and Contracts. The Borrower will, and will cause each
Subsidiary to, comply with all Laws and orders of any Governmental Authority
applicable to it or its property and with all of its material contractual
obligations, including all regulatory orders made by any Governmental Authority,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

5.7 Use of Proceeds. The proceeds of the Loans will be used solely (i) to make
Permitted Distributions by the Borrower, (ii) to be lent directly, or indirectly
through Viner International and/or Viner Finance, to Fahnestock & Co., to
finance loans to be made to employees of Fahnestock & Co. to be evidenced by
Employee Notes, (iii) to make payments of interest, principal and other amounts
required hereunder, and (iv) to make incidental payments for the normal ongoing
operating costs of the Borrower.

5.8 Further Assurances. The Borrower will, and will cause the other Companies
to, cure promptly any defects in the execution and delivery of the Financing
Documents, including this Agreement. Upon request, the Borrower will, at its
expense, as promptly as practical, execute and deliver to the Lender, all such
other and further documents, agreements and instruments (and cause each
Subsidiary to take such action) in compliance with or performance of the
covenants and agreements of the Borrower or any Subsidiary in any of the
Financing Documents, including this Agreement, or to further evidence and more
fully describe the Collateral, or to correct any omissions in any of the
Financing Documents, or more fully to state the security obligations set out
herein or in any of the Financing Documents, or to perfect, protect or preserve
any Liens created pursuant to any of the Financing Documents, or to make any
recordings, to file any notices, or obtain any consents, all as may be necessary
or appropriate in connection therewith.

5.9 Insurance. The Borrower will, and will cause each Subsidiary to, maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to their respective properties and business against such
liabilities, casualties, risks and contingencies and in such types (including
business interruption insurance) and amounts as is customary in the case of
Persons engaged in the same or similar businesses and similarly situated and in
accordance with any requirement of any Governmental Authority.

5.10 Operation and Maintenance of Property. The Borrower will, and will cause
each Subsidiary to, manage and operate its business or cause its business to be
managed and operated (i) in accordance with prudent industry practice in all
material respects and in compliance in all material respects with the terms and
provisions of all applicable licenses, leases, contracts and agreements, and
(ii) in compliance with all applicable laws of the jurisdiction in which such
businesses are carried on, and all applicable Laws of every other Governmental
Authority from time to time constituted to regulate the ownership, management
and operation of such businesses, except where a failure to so manage and
operate would not have a Material Adverse

5.11 Maintain Listings on NYSE and TSX. The Borrower will use reasonable efforts
to maintain the listing of its Class A non-voting shares on the New York Stock
Exchange and the Toronto Stock Exchange.

5.12 Financial Covenants.

(a) Borrower’s Liabilities to Equity Ratio. The Borrower will at all times
maintain a Liabilities to Equity Ratio at or below 4:1, and for the purposes of
this calculation, the liabilities of Fahnestock & Co. excludes secured
liabilities.

(b) Fahnestock & Co.’s Liabilities to Equity Ratio. The Borrower will cause
Fahnestock & Co. to at all times maintain a Liabilities to Equity Ratio at or
below 3.5:1.

(c) Fahnestock & Co.’s Minimum Excess Net Capital. The Borrower will cause
Fahnestock & Co. to at all times maintain Excess Net Capital of not less than
U.S.$100,000,000.

5.13 Distributions. The Borrower will cause:

(c) Viner Finance to pay to Viner International all amounts received by Viner
Finance on account of the shares of Fahnestock & Co. held by Viner Finance upon
receipt thereof other than (i) such amounts as are required by Viner Finance to
pay administrative expenses incurred in the ordinary course of business,
(ii) such amounts as are required for Viner Finance to make payments then due or
to become due in the next 30 days in respect of the zero coupon promissory note
to be issued by Viner Finance to the Lender (or an Affiliate of the Lender), as
contemplated by the Asset Purchase Agreement, and (iii) such amounts as are
required for Viner Finance to make payments on intercorporate debt owing by it
to Viner International or to the Borrower from time to time; and

(b) Viner International to pay to the Borrower all amounts received by Viner
International on account of the shares of Viner Finance held by Viner
International upon receipt of such proceeds other than (i) such amounts as are
required by Viner International to pay administrative expenses incurred in the
ordinary course of business, (ii) such amounts as are required for Viner
International to pay amounts due or accruing due on the Debentures (as such term
is defined in the Asset Purchase Agreement) issued by Viner International to the
Lender (or an Affiliate of the Lender), and (iii) such amounts as are required
for Viner International to make payments on intercorporate debt owing by it to
the Borrower from time to time.

ARTICLE 6
NEGATIVE COVENANTS

From (and including) the Closing Date until the Commitment has expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lender that:

6.1 Indebtedness. The Borrower will not, and will not permit Viner International
or Viner Finance to, create, incur, assume or permit to exist any Indebtedness
without the prior written consent of the Lender, except:

(a) any Indebtedness created hereunder;

(b) any Indebtedness existing on the date hereof and set forth in Schedule G,
but not any extensions, renewals or replacements of any such Indebtedness; and

(c) any Indebtedness owing by Viner International to the Borrower or by Viner
Finance to Viner International or the Borrower.

6.2 Liens.

(a) The Borrower will not, and will not permit Viner International or Viner
Finance to create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by any of them except in Permitted Liens.

(b) The Borrower will not permit Fahnestock & Co. to create Liens, other than
(i) in Permitted Liens, and (ii) Liens created in the ordinary course of its
business, subject to Section 6.3.

6.3 Employee Notes. The Borrower will not permit Fahnestock & Co. to sell,
assign or otherwise encumber the Employee Notes.

6.4 Fundamental Changes.

(a) Each of the Companies will not merge into or amalgamate or consolidate with
any other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets.

(b) The Borrower’s business shall be restricted to holding all of the issued and
outstanding Equity Securities of Viner International and Fahnestock Canada, and
the Borrower shall continue to hold all of the outstanding Equity Securities of
Viner International and Fahnestock Canada.

(c) Viner International’s business shall be restricted to holding all of the
issued and outstanding Equity Securities of Viner Finance, and Viner
International shall continue to hold all of the outstanding Equity Securities of
Viner Finance.

(d) Viner Finance’s business shall be restricted to holding all of the issued
and outstanding Equity Securities of Fahnestock & Co., and Viner Finance shall
continue to hold all of the outstanding Equity Securities of Fahnestock & Co.

6.5 Restricted Payments. The Borrower will not declare, pay or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, provided that the
Borrower may make Permitted Distributions.

6.6 Transactions with Affiliates. The Borrower will not, and will not permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions (other than intercorporate loans permitted by
Section 3.17) with, any of its Affiliates, except in the ordinary course of
business at prices and on terms and conditions not less favourable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties.

6.7 Issuance of Shares. The Companies, other than the Borrower, will not
authorize or issue any preferred shares or other Equity Securities unless such
securities are pledged, directly or indirectly, to the Lender.

ARTICLE 7
EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events ("Events of Default")
shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise and such failure shall continue
unremedied for a period of two Business Days;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) above) payable
under this Agreement, when and as the same shall become due and payable and such
failure shall continue unremedied for a period of ten Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Financing Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Financing Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed to be made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.1(i), Section 5.2 (with respect to the
Borrower’s existence) or Section 5.7, or in Article 6 (or in any comparable
provision of any other Financing Document);

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) above) or any other Financing Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the Lender
to the Borrower;

(f) the Borrower or any Subsidiary:

> > > > > > (i) becomes insolvent, or generally does not or becomes unable to
> > > > > > pay its debts or meet its liabilities as the same become due, or
> > > > > > admits in writing its inability to pay its debts generally, or
> > > > > > declares any general moratorium on its indebtedness, or proposes a
> > > > > > compromise or arrangement between it and any class of its creditors;
> > > > > > 
> > > > > > (ii) commits an act of bankruptcy under the Bankruptcy and
> > > > > > Insolvency Act (Canada), or makes an assignment of its property for
> > > > > > the general benefit of its creditors under such Act, or makes a
> > > > > > proposal (or files a notice of its intention to do so) under such
> > > > > > Act;
> > > > > > 
> > > > > > (iii) institutes any proceeding seeking to adjudicate it an
> > > > > > insolvent, or seeking liquidation, dissolution, winding-up,
> > > > > > reorganization, compromise, arrangement, adjustment, protection,
> > > > > > moratorium, relief, stay of proceedings of creditors generally (or
> > > > > > any class of creditors), or composition of it or its debts or any
> > > > > > other relief, under any federal, provincial or foreign Law now or
> > > > > > hereafter in effect relating to bankruptcy, winding-up, insolvency,
> > > > > > reorganization, receivership, plans of arrangement or relief or
> > > > > > protection of debtors (including the Bankruptcy and Insolvency Act
> > > > > > (Canada), the Companies’ Creditors Arrangement Act (Canada) and any
> > > > > > applicable corporations legislation) or at common law or in equity,
> > > > > > or files an answer admitting the material allegations of a petition
> > > > > > filed against it in any such proceeding;
> > > > > > 
> > > > > > (iv) applies for the appointment of, or the taking of possession by,
> > > > > > a receiver, interim receiver, receiver/manager, sequestrator,
> > > > > > conservator, custodian, administrator, trustee, liquidator or other
> > > > > > similar official for it or any substantial part of its property; or
> > > > > > 
> > > > > > (v) threatens to do any of the foregoing, or takes any action,
> > > > > > corporate or otherwise, to approve, effect, consent to or authorize
> > > > > > any of the actions described in this Section 7.1(f) or in Section
> > > > > > 7.1(g) or otherwise acts in furtherance thereof or fails to act in a
> > > > > > timely and appropriate manner in defense thereof,

(g) any petition is filed, application made or other proceeding instituted
against or in respect of the Borrower or any Subsidiary:

> > > > > > (i) seeking to adjudicate it an insolvent;
> > > > > > 
> > > > > > (ii) seeking a receiving order against it under the Bankruptcy and
> > > > > > Insolvency Act (Canada);
> > > > > > 
> > > > > > (iii) seeking liquidation, dissolution, winding-up, reorganization,
> > > > > > compromise, arrangement, adjustment, protection, moratorium, relief,
> > > > > > stay of proceedings of creditors generally (or any class of
> > > > > > creditors), or composition of it or its debts or any other relief
> > > > > > under any federal, provincial or foreign Law now or hereafter in
> > > > > > effect relating to bankruptcy, winding-up, insolvency,
> > > > > > reorganization, receivership, plans of arrangement or relief or
> > > > > > protection of debtors (including the Bankruptcy and Insolvency Act
> > > > > > (Canada), the Companies’ Creditors Arrangement Act (Canada) and any
> > > > > > applicable corporations legislation) or at common law or in equity;
> > > > > > or
> > > > > > 
> > > > > > (iv) seeking the entry of an order for relief or the appointment of,
> > > > > > or the taking of possession by, a receiver, interim receiver,
> > > > > > receiver/manager, sequestrator, conservator, custodian,
> > > > > > administrator, trustee, liquidator or other similar official for it
> > > > > > or any substantial part of its property;

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of 30 days after the institution thereof, provided
that if an order, decree or judgment is granted or entered (whether or not
entered or subject to appeal) against the Borrower or any Subsidiary thereunder
in the interim, such grace period will cease to apply, and provided further that
if the Borrower or any Subsidiary files an answer admitting the material
allegations of a petition filed against it in any such proceeding, such grace
period will cease to apply;

(h) any other event occurs which, under the Laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of Sections
7.1(f) or (g);

(i) one or more judgments for the payment of money in a cumulative amount in
excess of U.S.$1,000,000 (or its then equivalent in any other currency) in the
aggregate is rendered against the Borrower, any Subsidiary or any combination
thereof and the Borrower or Subsidiary has not (i) provided for its discharge in
accordance with its terms within 30 days from the date of entry thereof, or
(ii) procured a stay of execution thereof within 30 days from the date of entry
thereof and within such period, or such longer period during which execution of
such judgment has not been stayed, appealed such judgment and caused the
execution thereof to be stayed during such appeal, provided that if enforcement
and/or realization proceedings are lawfully commenced in respect thereof in the
interim, such grace period will cease to apply;

(j) any property of the Borrower or any Subsidiary having a fair market value in
excess of U.S.$1,000,000 (or its then equivalent in any other currency) in the
aggregate is seized (including by way of execution, attachment, garnishment,
levy or distraint), or any Lien thereon securing Indebtedness in excess of
U.S.$1,000,000 (or its then equivalent in any other currency) is enforced, or
such property has become subject to any charging order or equitable execution of
a Governmental Authority, or any writ of execution or distress warrant exists in
respect of the Borrower, any Subsidiary or the property of any of them, or any
sheriff or other Person becomes lawfully entitled by operation of law or
otherwise to seize or distrain upon such property and in any case such seizure,
enforcement, execution, attachment, garnishment, distraint, charging order or
equitable execution, or other seizure or right, continues in effect and is not
released or discharged for more than 30 days or such longer period during which
entitlement to the use of such property continues with the Borrower or
Subsidiary, and the Borrower or such Subsidiary is contesting the same in good
faith and by appropriate proceedings, provided that if the property is removed
from the use of the Borrower or Subsidiary, or is sold, in the interim, such
grace period will cease to apply;

(k) one or more final judgments, not involving the payment of money and not
otherwise specified in this Section 7.1(k), has been rendered against the
Borrower or any Subsidiary, the result of which could reasonably be expected to
result in a Material Adverse Effect, so long as the Borrower or Subsidiary has
not (i) provided for its discharge in accordance with its terms within 30 days
from the date of entry thereof, or (ii) procured a stay of execution thereof
within 30 days from the date of entry thereof and within such period, or such
longer period during which execution of such judgment has been stayed, appealed
such judgment and caused the execution thereof to be stayed during such appeal,
provided that if enforcement and/or realization proceedings are lawfully
commenced in respect thereof in the interim, such grace period will cease to
apply;

(l) this Agreement, any other Financing Document or any material obligation or
other provision hereof or thereof at any time for any reason terminates or
ceases to be in full force and effect and a legally valid, binding and
enforceable obligation of the Borrower or any Subsidiary, is declared to be void
or voidable or is repudiated, or the validity, binding effect, legality or
enforceability hereof or thereof is at any time contested by the Borrower or any
Subsidiary, or the Borrower or any Subsidiary denies that it has any or any
further liability or obligation hereunder or thereunder or any action or
proceeding is commenced to enjoin or restrain the performance or observance by
the Borrower or any Subsidiary of any material terms hereof or thereof or to
question the validity or enforceability hereof or thereof, or at any time it is
unlawful or impossible for the Borrower or any Subsidiary to perform any of its
material obligations hereunder or thereunder;

(m) any Lien purported to be created by any Security Document shall cease to be,
or shall be asserted by the Borrower or any Subsidiary not to be, a valid,
perfected, first priority, except to the extent that any such loss of perfection
or priority results from the failure of the Lender to maintain possession of
certificates representing securities pledged under the Financing Documents or
otherwise take any action within its control (including the filing of financing
change statements to renew any financing statement filed under applicable
personal property security laws); and

(n) the Borrower shall fail to maintain the listing of its Class A non-voting
shares on both the New York Stock Exchange and the Toronto Stock Exchange;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f), (g) or (h) above), and at any time thereafter during
the continuance of such event or any other such event, the Lender may by notice
to the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitment, and thereupon the Commitment
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind
except as set forth earlier in this paragraph, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (f), (g) or (h) above, the Commitment shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

7.2 Legal Proceedings. During the existence of an Event of Default, the Lender
may commence such legal action or other proceedings as it, in its sole
discretion, deems expedient to collect the Indebtedness of the Borrower under
the Loan Documents and to exercise its rights under the Security Documents or
any part thereof, all without any additional notice, presentation, demand, or
protest, all of which the Borrower, to the extent permitted by law, hereby
expressly waives.

ARTICLE 8
MISCELLANEOUS

8.1 Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile in each case to the addressee, as follows:

(a) if to the Borrower:

Fahnestock Viner Holdings Inc.

P.O. Box 2015

20 Eglinton Avenue West – Suite 1100

Toronto, ON M4R 1K8

Attention: E.K. Roberts

Facsimile: 416.322.7007

with a copy to:

Borden Ladner Gervais LLP

Scotia Plaza – Suite 4400

40 King Street West

Toronto, ON M5H 3Y4

Attention: A. Winn Oughtred

Facsimile: 416.361.7076

(b) if to the Lender:

Canadian Imperial Bank of Commerce

Head Office – Commerce Court West – 6th Floor

Toronto, ON M5L 1A2

Attention: Thomas W. Desson

> > Senior-Vice President, Credit Risk Management

Facsimile: 416.980.8948

with a copy to each of:

Canadian Imperial Bank of Commerce

245 Park Avenue

New York, New York 10167

Attention: A. Molestina

U.S. Head of Legal, Legal and Compliance

Facsimile: 917.332.4320

and;

CIBC World Markets

BCE Place - 12th Floor

Toronto, ON M5J 2S8

Attention: David Clifford

Managing Director

Facsimile: 416.956.6828

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

8.2 Waivers; Amendments.

(a) No failure or delay by the Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by Section 8.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Lender may have had notice or knowledge of such Default at the
time.

(b) Neither this Agreement nor any other Financing Document (or any provision
hereof or thereof) may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Lender.

8.3 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Lender, including the reasonable fees, charges and disbursements of counsel
for the Lender and all applicable Taxes, in connection with the preparation and
administration of this Agreement and the other Financing Documents, (ii) all
reasonable out-of-pocket expenses incurred by the Lender, including the
reasonable fees, charges and disbursements of counsel for the Lender and
applicable Taxes, in connection with any amendments, modifications or waivers of
the provisions hereof or of any of the other Financing Documents, (whether or
not the transactions contemplated hereby or thereby shall be consummated), and
(iii) all out-of-pocket expenses incurred by the Lender, including the fees,
charges and disbursements of any counsel for the Lender and all applicable
Taxes, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Lender, as well as each Related Party of
the Lender, (each such Person being called an "Indemnitee") against, and hold
each Indemnitee harmless from, any and all losses, claims, cost recovery
actions, damages, expenses and liabilities of whatsoever nature or kind and all
reasonable out-of-pocket expenses (including due diligence expenses, travel
expenses and reasonable fees, charges and disbursements of counsel) and all
applicable Taxes to which any Indemnitee may become subject arising out of or in
connection with (i) the execution or delivery of the Financing Documents or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder, and the consummation of the
Transactions or any other transactions thereunder, (ii) any Loan or any actual
or proposed use of the proceeds therefrom, or (iii) any other aspect of this
Agreement and the other Financing Documents; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence (it being acknowledged that ordinary negligence does not
necessarily constitute gross negligence) or wilful misconduct of or material
breach of this Agreement by such Indemnitee.

(c) The Borrower shall not assert, and hereby waives (to the fullest extent
permitted by applicable Law), any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Financing Document, or any agreement or instrument contemplated thereby,
the Transactions, any Loan or the use of the proceeds thereof.

(d) Any inspection of any property of the Borrower or any of its Subsidiaries
made by or through the Lender is for purposes of administration of the Credit
only, and neither the Borrower nor any of its Subsidiaries is entitled to rely
upon the same (whether or not such inspections are at the expense of the
Borrower).

(e) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Lender pursuant to the Financing Documents, the Lender
shall not be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the Lender.

(f) The relationship between the Borrower and the Lender is, and shall at all
times remain, solely that of borrower and lender. The Lender shall not under any
circumstance be construed to be a partner or joint venturer of the Borrower or
its Affiliates. The Lender does not undertake or assume any responsibility or
duty to the Borrower or its Affiliates to select, review, inspect, supervise,
pass judgment upon or inform the Borrower or its Affiliates of any matter in
connection with their property or the operations of the Borrower or its
Affiliates. The Borrower and its Affiliates shall rely entirely upon their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by the
Lender in connection with such matters is solely for the protection of the
Lender, and neither the Borrower nor any other Person is entitled to rely
thereon.

(g) The Lender shall not be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to Property caused by the actions, inaction or negligence of the Borrower
or any Subsidiary and/or their Affiliates and the Borrower hereby indemnifies
and holds the Lender and the Lender harmless on the terms set forth in Section
8.3(b) from any such loss, damage, liability or claim.

(h) This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of the Borrower and the Lender in connection with
the Loans, and is made for the sole benefit of the Borrower and the Lender.
Except as provided in Sections 8.3(b) and 8.4, no other Person shall have any
rights of any nature hereunder or by reason hereof.

(i) All amounts due under this Section 8.3 shall be payable not later than
ten Business Days after written demand therefor.

8.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
other party (and any attempted assignment or transfer by either party without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

8.5 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitment has not
expired or terminated. Sections 2.9, 2.10, 2.11 and 8.3 shall survive and remain
in full force and effect, regardless of the consummation of the Transactions,
the repayment of the Loans, the expiration or termination of the Commitment or
the termination of this Agreement or any provision hereof.

8.6 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Financing
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
original counterpart of a signature page of this Agreement by facsimile shall be
as effective as delivery of a manually executed original counterpart of this
Agreement.

8.7 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8.8 Right of Set Off. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or Affiliate to or for the credit or the account of the Borrower against any of
and all of the obligations of the Borrower now or hereafter existing under this
Agreement held by the Lender, irrespective of whether or not the Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of the Lender under this Section are in addition to other
rights and remedies (including other rights of set off) which the Lender may
have.

8.9 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
Laws of the Province of Ontario and the federal laws of Canada applicable
therein.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Courts of the Province of
Ontario, and any appellate court thereof, in any action or proceeding arising
out of or relating to this Agreement, or any other Financing Document or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in Ontario. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document against
the Borrower or its properties in the courts of any other jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section 8.9(b).
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Law, any forum non conveniens defence to the maintenance of such
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

8.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

8.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

8.12 Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
each of its Affiliates, directors, officers, employees, agents and advisors,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or other
Governmental Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under any
Financing Document or any suit, action or proceeding relating to any Financing
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
actual or prospective assignee of any of its rights or obligations under this
Agreement, (g) with the consent of the Borrower, or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section, or (ii) becomes available to the Lender on a non-confidential
basis from a source other than the Borrower. For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower, any of its Subsidiaries, or their respective business, other than any
such information that is available to the Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified as confidential in writing at the time of delivery. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

[Balance of page intentionally left blank; signature page follows.]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

  FAHNESTOCK VINER HOLDINGS INC.

By: "A.W.Oughtred"

A. Winn Oughtred

Secretary

  CANADIAN IMPERIAL BANK OF COMMERCE

By: "T.W. Desson"

Name: Thomas W. Desson

Title: Senior Vice-President Credit Risk Management

By:

Name:

Title: